        Case 2:18-cr-00315-GEKP Document 395 Filed 08/06/20 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                     CRIMINAL ACTION


        v.

ANTHONY QUAIL                                                No. 18-315-6


                                     MEMORANDUM

 PRATIBR,J.                                                                 AUGUST     t 0::-2020

        Anthony Quail moves for temporary pretrial release pursuant to 18 U.S.C. § 3142(i). In

support of his motion, Mr. Quail invokes concern for his health and an inability to prepare his

defense in light of COVID-19. The Government disputes the merits of Mr. Quail's motion.

        For the reasons that follow, the Court denies the motion for release.

                                          BACKGROUND

   I.        Mr. Quail's Criminal Conduct

        Mr. Quail is alleged to be a mid-to-high level member, specifically, a manager, in the

Hilltop Drug Trafficking Group ("DTG"). He is charged with conspiracy to distribute heroin,

crack, oxycodone, and alprazolam, as well as related distribution charges. The DTG is allegedly

responsible for multiple heroin overdose deaths.              >


        Mr. Quail purportedly had contact with suppliers, packaged bulk heroin for sale, supplied

runners with drugs to distribute to customers, and was closely associated with leaders of the DTG.

The Government contends that law enforcement observed Mr. Quail and DTG leader Michael

Harris resupply two runners with a plastic bag found to contain 12 bundles of heroin and loose

packets of heroin in exchange for cash. After conducting a traffic stop of Mr. Quail and Mr. Harris,




                                                   1


                                                                                ----    -~--------~
        Case 2:18-cr-00315-GEKP Document 395 Filed 08/06/20 Page 2 of 11



Philadelphia police offers recovered $1,176 from Mr. Quail and $1,520 from Mr. Harris. The

Government alleges that wire intercepts also identify Mr. Quail as an individual responsible for

processing and packaging bulk heroin for resale to customers in cost-effective ways.

       Mr. Quail was declared a fugitive on October 2, 2018 after the Superseding Indictment in

this matter was unsealed and he could not be located. Investigation by the United States Marshals

Service ("USMS") led law enforcement to conclude that Mr. Quail had likely relocated to live

with his mother. The USMS Violent Crimes Task Force set up surveillance at Mr. Quail's

suspected new residence. After observing Mr. Quail's mother and her boyfriend leaving the home,

officers questioned them a few blocks away. Mr. Quail's mother told the officers that she had not

seen Mr. Quail for more than a year and that he was not inside the house. She later admitted that

this information was untrue and Mr. Quail was inside.

       Other officers posted at the home observed Mr. Quail leave the rear of the property and

attempted to stop him. At that time, Mr. Quail fled on foot for approximately three blocks before

trying to hide. Mr. Quail eventually complied with the officers' orders to surrender, and he was

taken into custody. Mr. Quail stipulated to pretrial detention on February 11, 2020 and has since

been detained at the Federal Detention Center ("FDC") in Philadelphia.

       Prior to the charges in the matter at hand, Mr. Quail was arrested in 2012 for carrying an

illegal firearm. He was 17 years old and was placed onjuvenile probation with the Youth Violence

Reduction Program group. While Mr. Quail was still on supervision, juvenile probation officers

found a loaded firearm, ammunition, and more than $2,000 in Mr. Quail's bedroom. He was

adjudicated delinquent of his original offense and detained at the Youth Detention Center at

Danville. Mr. Quail was later convicted of simple assault in 2015 for physically assaulting a staff

member.




                                                2
          Case 2:18-cr-00315-GEKP Document 395 Filed 08/06/20 Page 3 of 11




   II.       Mr~ Quail's Medical Concerns

          Mr. Quail claims to suffer from asthma, which he asserts places him at a high risk of serious

illness or death from COVID-19. His mother affirms that Mr. Quail has suffered from asthma

since childhood. Mr. Quail has not provided the Court with any medical records.

   III.      The FDC's Response to the COVID-19 Pandemic

          Because "maintaining safety and security of [BOP] institutions is [BOP's] highest

priority," 1 BOP has taken significant measures to protect the health of the inmates in its charge.

BOP's Pandemic Influenza Plan has been in place since 2012. BOP HEALTII SERVICES DIVISION,

Pandemic Influenza Plan-Module 1: Surveillance and Infection Control (Oct. 2012), available at

https://www.bop.gov/resources/pdfs/pan_flu_module_l.pdf (last visited August 3, 2020). The

protocol set forth in this plan established a multi-phase framework which requires BOP facilities

to begin preparations in the face of a "[s]uspected human outbreak overseas." Id. at i. This plan

further addresses social distancing, hygienic and cleaning protocols, and the quarantining and

treatment of symptomatic inmates.

          BOP began planning for potential transmissions related to COVID-19 as early as January,

during the same time in which it established a working group to develop COVID-19 policies. In

accordance with the Coronavirus (COVID-19) Action Plan, BOP began to modify its operations

to minimize the risk of COVID-19 transmissions. Every BOP institution requires all inmates to

be secured in their assigned cells/quarters. Limited group gathering, with social distancing to the

extent possible, is permitted to facilitate commissary, laundry, showers, telephone, and computer

access. BOP is working to distribute face masks to all staff and inmates and encourages face

coverings be worn in public spaces when social distancing is not feasible. Excluding medical


          BOP, Updates to BOP COVID-19 Action Plan: Inmate Movement (Mar. 19, 2020), available at
https://www.bop.gov/resources/news/20200319_ covidl 9_ update.jsp (last visited August 3, 2020).


                                                    3
        Case 2:18-cr-00315-GEKP Document 395 Filed 08/06/20 Page 4 of 11



treatment and similar exigencies, BOP has substantially limited the movement of inmates and

detainees among its facilities. Official staff travel has also been cancelled, as has most staff

training.

        Newly admitted inmates are screened for COVID-19 exposure risk factors and symptoms.

Asymptomatic inmates are placed in quarantine for at least 14 days or until cleared by medical

staff. Symptomatic inmates are placed in isolation until they test negative for COVID-19 or are

cleared by medical staff as meeting the Centers for Disease Control and Prevention's (CDC)

criteria for release from isolation. All facility staff are screened for symptoms in areas with

sustained community transmission.       Staff exhibiting a fever of higher than 100.4 degrees

Fahrenheit are barred from entering the facility. Similarly, staff members exhibiting a stuffy or

runny nose can be placed on leave. Only contractors performing essential services or the necessary

maintenance on essential systems may access BOP facilities. Moreover, all volunteer visits have

been suspended absent authorization by the Deputy Director of BOP. Any contractor or volunteer

accessing BOP facilities will accordingly be screened for symptoms and risk factors. As of March

13, 2020, social and legal visits were suspended, with facilities permitting only case-by-case

accommodations for visiting attorneys after the attorney has been screened for infection. BOP has

increased telephone minute allowances to counteract these limits on in-person interactions.

        As directed by the Attorney General, BOP is also prioritizing the use of statutory authority

to place eligible prisoners in home confinement. 2 Pursuant to the Coronavirus Aid, Relief, and

Economic Security Act, BOP may also "lengthen the maximum amount of time for which the

Director is authorized to place a prisoner in home confinement" in the event the Attorney General



2
        This authority includes the ability to place an inmate in home confmement during the last six
months or 10% of a sentence, whichever is shorter, 18 U.S,C. § 3624(c)(2), and to move dderly and
terminally ill inmates specified in 34 U.S.C. § 60541(g) to home confmement.

                                                 4
        Case 2:18-cr-00315-GEKP Document 395 Filed 08/06/20 Page 5 of 11




finds that emergency conditions will materially affect the functioning of BOP. Pub. L. No. 116-

136, § 12003(b)(2), 134 Stat. 281,516 (to be codified at 18 U.S.C. § 3621 note). As of the date of

this Memorandum, BOP has transferred more than 7,000 inmates to home confinement since

March 26, 2020.

       Unfortunately, some inmates and staff at various institutions have become ill. As of July

21, 2020, the date the Government filed a supplemental letter providing updates on the FDC's

response to COVID-19, five inmates have tested positive at the FDC. However, these inmates

tested positive during the automatic 14-day quarantine for new arrivals. There have not been any

known positive cases of COVID-19 in the FDC general inmate population. Out of the five new

arrivals to test positive, three have recovered, one is in isolation, and one was released at the

completion of his sentence while still quarantined. Five staff members have also tested positive

for the virus. Three have since returned to health, and the remaining two are not permitted to

return to work at the FDC until they are recovered.

                                        LEGAL STANDARD

       18 U.S.C.A. § 3142(i) provides, in part, that "[a] judicial officer may, by subsequent order,

permit the temporary release of the person, in the custody of a United States marshal or another

appropriate person, to the extent that the judicial officer determines such release to be necessary

for preparation of the person's defense or for another compelling reason." "The defendant bears

the burden of establishing circumstances warranting temporary release under § 3142(i)." United

States v. Veras, No. 19-010, 2020 WL 1675975, at *3 (M.D. Pa. Apr. 6, 2020) (citing United States

v. Buswell, No. 11-198-01, 2013 WL 210899, at *5 (W.D. La. Jan. 18, 2013)).

       "In light of the COVID-19 pandemic, Section 3142(i)'s potential applicability is clear, but

whether relief is warranted under that Section is considered on a case-by-case basis." United States




                                                 5
        Case 2:18-cr-00315-GEKP Document 395 Filed 08/06/20 Page 6 of 11



v. Gongda Xue, No. 18-122, _        F. Supp. 3d _ , 2020 WL 2307339, at *5 (E.D. Pa. May 8,

2020). As this Court has explained:

       While there has been some discrepancy among courts about how these requests
       should be resolved, two guiding tenets have emerged. First, Section 3142(i)
       motions must be considered within the larger context of the requirements of the
       Bail Reform Act. Second, the generalized risk of COVID-19 is not, in and of itself,
       a sufficient reason to justify release. Thus, resolving Section 3142(i) motions
       requires an individual assessment of the movant's characteristics and circumstances
       in light of these two considerations.

Id.

       In considering the larger context, "[t]he fundamental precept of the Bail Reform Act

mandates the release of individuals so long as the court can be reasonably assured the defendant

does not pose a flight risk or danger to the community." United States v. Holland, No. 10-243,

2020 WL 4260757, at *2 (M.D. Pa. July 24, 2020) (citing 18 U.S.C. § 3142). Therefore, the Court

must assess whether conditions can be fashioned to assure that the person charged does not pose a

flight risk or a danger to the community. See United States v. Carter, No. 18-561-1, 2020 WL

3412571, at *6 (E.D. Pa. June 22, 2020) (citing 18 U.S.C. § 3142). In assessing these conditions,

"courts are directed to consider the factors enumerated in 18 U.S.C. § 3142(g)." Id. These factors

include: (1) "the nature and circumstances of the offense charged"; (2) "the weight of the evidence

against the person"; (3) ''the history and characteristics of the person," including the person's

character, health condition, community ties, resources, past conduct, and whether the person was

on probation, parole, or other release at the time of the current offense or arrest; and (4) "the nature

and seriousness of the danger to any person or the community that would be posed by the person's

release." 18 U.S.C. § 3142(g)(l)-(4).

        "In addition to these factors, the Bail Reform Act also requires district courts to weigh

release decisions against certain statutory presumptions, including a presumption in favor of

detainment for defendants charged with violent crimes or serious drug trafficking offenses."


                                                   6
        Case 2:18-cr-00315-GEKP Document 395 Filed 08/06/20 Page 7 of 11




Carter, 2020 WL 3412571, at *6. Subject to rebuttal, there is a statutory presumption that no

condition or combination of conditions will reasonably assure the appearance of the person or the

safety of the community if the Court finds that there is probable cause to believe that the person

committed one of the offenses enumerated in 18 U.S.C. § 3142(e)(3). The Third Circuit Court of

Appeals has held that "[an] indictment is sufficient to support a finding of probable cause

triggering the rebuttable presumption of dangerousness under § 3142(e)." United States v. Suppa,

799 F.2d 115, 119 (3d Cir. 1986).

       "Cast against this comprehensive statutory scheme prescribing the procedure for making

initial bail and detention decisions, § 3142(i) constitutes a limited safety valve provision, enabling

courts to re-examine detention decisions 'to the extent that the judicial officer determines such

release to be necessary for preparation of the person's defense or for another compelling reason."'

United States v. Washington-Gregg, No. 19-331, 2020 WL 1974880, at *5 (M.D. Pa. Apr. 24,

2020) (quoting 18 U.S.C. § 3142(i)). In the wake of COVID-19, ''this re-examination does not

take place in isolation/' and courts have also evaluated the following factors:

        ( 1) the specificity of the defendant's stated COVID- 19 concerns, (2) the original
        grounds for the defendant's pretrial detention, (3) the extent to which the proposed
        release plan is tailored to mitigate or exacerbate other COVID-19 risks to the
        defendant, and (4) the likelihood that the defendant's proposed release would
        increase COVID-19 risks to others.

Carter, 2020 WL 3412571, at *6 (listing cases); "The court will not necessarily weigh these

factors equally, but will consider them as a whole to help guide the court's determination as to

whether a 'compelling reason' exists such that temporary release is 'necessary."' United States v.

Denmark, No. 19-15, 2020 WL 1984306, at *6 (M.D. Pa. Apr. 27, 2020) (quoting United States v.

Clark, No. 19-40068-01, 2020 WL 1446895, at *3 (D. Kan. Mar. 25, 2020)).

        Turning to the second tenet of motions under 18 U.S.C. § 3142(i), "courts have generally

'rejected emergency motions for release ... based solely on the generalized risks that COVID-19


                                                  7
        Case 2:18-cr-00315-GEKP Document 395 Filed 08/06/20 Page 8 of 11



admittedly creates for all members of our society."' Carter, 2020 WL 3412571, at *6 (quoting

Denmark, 2020 WL 1984306, at *6). "Rather, at a minimum, courts have typically required proof

of a defendant's particular vulnerability to the disease in order to constitute a compelling reason

for release under § 3142(i). " 3 Id

                                              DISCUSSION

        Mr. Quail asserts two main justifications for his release: (1) the risk to his health posed by

his asthma; and (2) an inability to adequately prepare his defense. He claims that his asthma places

him at a high risk of serious illness or death should he contract COVID-19, and that the conditions

at the FDC expose him to high-touch surfaces and inevitably result in close contact with others.

Mr. Quail also contends that the FDC's lockdown has hindered his ability to view the discovery in

his case, and the FDC's limitations on attorney visits restrains the development of his defense. He

asserts that pretrial release would enable him to prepare his defense through regular telephone calls

and videoconferences with counsel. Mr. Quail states that while on release, he would reside with

his mother and comply with any .conditions the Court imposes, such as home confinement and

OPS monitoring.

        Before addressing the arguments and the evidence, it bears recognizing the unprecedented

magnitude of the COVID-19 pandemic. Indeed, to the extent correctional facilities may have

successfully dealt with past viruses and outbreaks of communicable diseases, those diseases pale

in scope with the apparent magnitude and speed of transmission of COVID-19 and the challenges

associated with it.    This virus comes in the form of a world-wide pandemic, resulting in a



3
         Our court of appeals has endorsed this approach in similar contexts evaluating whether COVID-19
may constitute a compelling reason for release. See, e.g., United States v. Raia, 954 F.3d 594, 597 (3d Cir.
2020) ("[T]he mere existence of COVID-19 in society and the possibility that it may spread to a particular
prison alone cannot independently justify compassionate release, especially considering BOP's statutory
role, and its extensive and professional efforts to curtail the virus's spread.")


                                                     8
        Case 2:18-cr-00315-GEKP Document 395 Filed 08/06/20 Page 9 of 11




declaration of a national emergency and states of emergency by many states, along with various

forms ofbusiness closures or modifications to operations and stay-at-home orders. Without known

effective treatment at this time, and vaccines months (or more) away, public health officials urge

people to practice "social distancing,"4 frequent and thorough hand-washing, avoidance of close

contact with others, and wearing masks during public interactions-all of which are

understandably difficult to implement in a correctional or detention facility. Certainly, the Court

takes this critical health risk seriously. But as concerning as the common calamity of COVID-19

is, resolving Mr. Quail's motion still calls upon the Court to seriously take into consideration the

limits imposed pursuant to 18 U.S.C. § 3142(i).

        Mr. Quail first claims that his asthma presents a compelling reason for his release in light

of COVID-19. The Court disagrees.

        The CDC recognizes only "moderate to severe asthma" as a risk factor for COVID-19. See

CDC,        People        with      Moderate         to      Severe      · Asthma,        available        at

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html                 (last    visited

August 3, 2020).      Pursuant to the National Asthma Education and Prevention Program, an

individual suffers from moderate persistent asthma if any of the following is true:

        •   Symptoms occur daily. Inhaled short-acting asthma medication is used every
            day.
        •   Symptoms interfere with daily activities.
        •   Nighttime symptoms occur more than 1 time a week, but do not happen every
            day.
        •   Lung function tests are abnormal (more than 60% to less than 80% of the
            expected value), and PEF [peak expiratory flow] varies more than 30% from
            morning to afternoon.




4
        Some have understandably suggested that this would be better thought of as "physical distancing,"
insofar as it is also strongly urged that maintenance of social interaction remains important for purposes of
counteracting the negative emotional aspects of isolation.


                                                     9
       Case 2:18-cr-00315-GEKP Document 395 Filed 08/06/20 Page 10 of 11



UNIVERSIIT       OF      MICHIGAN,        Classification      of      Asthma,         available    at

https://www.uofmhealth.org/health-library/hw 16115 8 (last visited August 3, 2020). Mr. Quail and

his mother claim that he has suffered from asthma since childhood, but they provide no further

specificity. There are no medical records or other independent medical evidence demonstrating

that Mr. Quail has been diagnosed with asthma or that any asthma he may have is moderate to

severe. Accordingly, the Court cannot find that Mr. QuaiUs at any more risk from COVID-19

than any other inmate at the FDC, and "the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify [] release."

Raia, 954 F.3d at 597. Mr. Quail has failed to produce proof of his particular vulnerability to

COVID-19.

       The same lack of individualized concern applies to Mr. Quail's arguments related to his

ability to prepare his defense. Although the Court acknowledges that institutions' efforts to quell

the virus have, unavoidably, resulted in communication and collaboration difficulties between

inmates and their counsel, thi_s is trueJor every individual incarcerated. Mr. Quail has not shown

that his ability to prepare his defense is impeded beyond that of any other FDC inmate, and the

Court understands that BOP and the FDC recognize the paramount importance of communicating

with legal counsel and are making efforts to facilitate inmates' access to counsel.

       Even if the Court were to find that Mr. Quail had demonstrated an individualized

vulnerability to COVID-19 or inability to prepare his defense, which he has not, the Court must

also consider whether conditions could be fashioned to assure that Mr. Quail does not pose a flight

risk or a danger to the community. Mr. Quail's charges in the Superseding Indictment carry a

mandatory minimum of 10 years of imprisonment and a maximum possible life sentence.

Accordingly, there is a rebuttable presumption that no conditions will reasonably assure his




                                                 10
       Case 2:18-cr-00315-GEKP Document 395 Filed 08/06/20 Page 11 of 11




appearance or the community's safety. See 18 U.S.C. § 3142(e)(3)(A). It is Mr. Quail's burden

to produce evidence to rebut this presumption, and the Court finds he has failed to do so. Mr.

Quail has been charged with serious crimes, he has previously engaged in criminal conduct while

on supervision, he has been declared a fugitive, and he has fled from law enforcement once located.

Furthermore, Mr. Quail claims he would live with his mother while on pretrial release, yet Mr.

Quail's mother has provided false information to law enforcement on Mr. Quail's behalf in the

past. 5 The Court has no evidence before it to assuage its concerns that Mr. Quail poses both a

flight risk and a danger to the community, or to rebut the statutory presumption of detention.

       Therefore, the Court finds that Mr. Quail has failed to meet his burden to demonstrate both

compelling reasons justifying his release and that conditions exist that would assure he would not

pose a flight risk or a danger to the community. Accordingly, he is not entitled to relief pursuant

to 18 U.S.C.A. § 3142(i).

                                             CONCLUSION

       For the foregoing reasons, the Court denies Mr. Quail's motion for release. An appropriate

order follows.




5
       The Court notes that Mr. Quail's mother did eventually tell the officers the truth about Mr. Quail's
whereabouts.

                                                   11
